DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Publication 2015/0128156) (Zhu hereinafter) in view of Kumar (U.S. Patent 10,956,242) (Kumar hereinafter).
7. 	As per claim 1, Zhu teaches a method comprising:
identifying a plurality of queries from an application, the plurality of queries associated with an application programming interface (API) [“Referring back to FIG. 2, the API usage patterns 142 may be identified (230) from the API call data 146. In particular, the API usage patterns 142 may be patterns frequently found in and/or across the sets 310 of API calls,” ¶ 0047];
determining an API schema coverage map associated with the plurality of queries [“To identify the API usage patterns 142, the pattern recognition module 136 may reduce or consolidate sequentially repeated API calls in each of the sets of API calls 310 to form truncated API call data,” ¶ 0048; API usage patterns mapped to API schema coverage map], wherein the API schema coverage map indicates portions of an API schema that are used by the application [“The API usage patterns 142 that are frequent may be identified (230) from the API call data 146 by the pattern recognition module 136 using a Deterministic Finite Automation (DFA) graph. In one example, each set of API calls 310 may first be represented as a string, S., where each element of the string identifies a corresponding API call in the series of API calls 330, such as the string “A, B, B, B, C having elements “A”, “B”, “B”, “B”, and “C”. Any delimiter, such as a comma or a space character, may separate each element of the String S.” ¶ 0049; “To generate the extracted API usage pattern during the activity identification phase 204, the usage identification module 140 may reduce sequentially repeated API calls in each of the sets of API calls 310 to form encoded or truncated API call data,” ¶ 0065; frequently occurring usage patterns mapped to portions of an API schema].
Zhu does not explicitly disclose but Kumar discloses generating, by a processing device, transformation metadata in view of the API schema coverage map [“FIG. 1 is a block diagram illustrating an environment including components used to automatically migrate a web service implementation, including computer program code and metadata defining the web service, to a service provider system, according to some embodiments. In an embodiment, a virtual compute service 102, an API gateway service 106, and possibly other auxiliary services 108 operate as part of a service provider system 100 and comprise one or more software modules executed by one or more electronic devices at one or more data centers and geographic locations,” col. 6, lines 6 – 16; “The packaging of the identified portions of code to obtain packaged code can include some or all of: identifying dependent code and libraries, modifying portions of the code, generating a project or file structure to store the identified portions of code, generating metadata related to the packaged code, and any other formatting processes so that the code can be migrated to a virtual compute service 102,” col. 11, line 65 – col. 12 line 5; “receiving, by a web service migrator, input requesting migration of a web service implementation hosted in an environment outside of a service provider system to resources provided by the service provider system, wherein the input includes an identifier of a location of the web service implementation, and wherein the web service implementation includes: metadata defining a first plurality of application programming interface (API) endpoints of the web service, and source code defining actions to be performed responsive to requests received at the first plurality of API endpoints,” cl. 4]; and
generating, by the processing device, a serverless architecture configuration associated with the application in view of the transformation metadata [“the migration of a web service implementation to a service provider system involves the creation of endpoints at an API gateway service replicating the endpoints defined by the API specification and the replication of the functionality of the backend business logic of the web service by various services of the service provider system. By migrating a web service implementation to a service provider system in this manner, the external functional behavior of the web service can remain the same (that is, applications can access the migrated web service in a similar manner to that used to access the pre-migrated web service) while internally taking advantage of the benefits offered by a service provider system,” col. 3, line 62 – col. 4, line 7; “the migration of a web service implementation can further include the migration of some or all of the associated code to a “serverless” execution environment provided by a service provider system. For example, a service provider system may provide a serverless execution environment as a virtual compute service which enables users to provide code to the service for execution without the users needing to provision or manage the computing resources--servers, memory, operating systems, runtime environments, and so forth--used to execute the code,” col. 3, lines 33 – 43; “The API gateway service 106 may include an import tool that enables the API gateway service 106 to receive an API specification 116 and to generate one or more API endpoints based on the specification. As indicated above, each API endpoint may correspond to a unique URL or other identifier of a resource provided by the web service. In some embodiments, the generation of an API specification migration request 128 may include the conversion of the API specification 116 into a format accepted by the API gateway service 106 if it is determined that the API specification 116 is in a different format. In other embodiments, the web service migrator 120 may parse the API specification 116, identify one or more endpoints defined in the specification, and send one or more separate requests to the API gateway service 106 to replicate the defined API endpoints,” col. 12, line 59 – col. 13, line 7],
wherein generating the serverless architecture configuration comprises: identifying, from the transformation metadata, a plurality of operations of the application  [“FIG. 1 is a block diagram illustrating an environment including components used to automatically migrate a web service implementation, including computer program code and metadata defining the web service, to a service provider system, according to some embodiments. In an embodiment, a virtual compute service 102, an API gateway service 106, and possibly other auxiliary services 108 operate as part of a service provider system 100 and comprise one or more software modules executed by one or more electronic devices at one or more data centers and geographic locations,” col. 6, lines 6 – 16]; and 
determining an optimized configuration for distributing a reduced number of the plurality of operations of the application to a plurality of serverless containers [“the code migration requests 130 can include resource usage information as parameters related to execution of the functions 104 at the virtual compute service 102 (for example, parameters indicating an amount of memory to allocate to a function, a maximum amount of compute time to allow for a function, and so forth).  In some embodiments, if the web service migrator determines that the code likely exceeds one or more limits imposed by a virtual compute service 102, the web service migrator 120 can divide the code 118 into two or more separate sub-portions, one or more of which may be suitable for execution by the virtual compute service 102 on its own. In other examples, portions of source code 118 that are within the virtual compute service's operating constraints may be combined to create a single virtual compute service function 104 replicating the functionality of both portions.” col. 13, lines 19 – 34; “generating the one or more virtual compute service functions can include generating two or more virtual compute service functions for an identified portion of code, wherein at least one of the two or more virtual compute service functions is configured to invoke another of the two or more virtual compute service functions during execution. In this manner, the execution of virtual compute service functions replicating the functionality of the source code 118 can be “chained” together as part of the overall program control flow. This may be useful, for example, if a combination of the two or more virtual compute service functions may exceed execution constraints imposed by a virtual compute service 102,” col. 20 lines 10 – 22; combining and chaining code portions and/or function mapped to distributing a reduced number of operations]. 
          It would have been obvious to one of ordinary skill in the art, having the teachings of Zhu and Kumar available before the effective filing date of the claimed invention, to modify the capability of determining analytics for APIs as disclosed by Zhu to include the capability of automating the migration of web services to a service provider as taught by Kumar, thereby providing a mechanism to enhance system efficiency and applicability by porting and making available services in a serverless or cloud environment  [Kumar col. 1, lines 25 - 29].
8. 	As per claim 4, Zhu and Kumar teach the method of claim 1.  Kumar further teaches deploying the serverless architecture configuration to a plurality of serverless containers each comprising one or more operations associated with the application [“the code or other computing resources can be provided to the virtual compute service 102 for execution in response to events. As yet another example, program code can be containerized and provided to a virtual compute service 102 to execute the web service code as a container,” col. 9, lines 9 – 14].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Zhu and Kumar available before the effective filing date of the claimed invention, to modify the capability of determining analytics for APIs as disclosed by Zhu to include the capability of automating the migration of web services to a service provider as taught by Kumar, thereby providing a mechanism to enhance system efficiency and applicability by porting and making available services in a serverless or cloud environment  [Kumar col. 1, lines 25 - 29].
9. 	As per claim 6, Zhu and Kumar teach the method of claim 4.  Kumar further teaches wherein each of the plurality of serverless containers communicates with a single API gateway [“a virtual compute service 102, an API gateway service 106, and possibly other auxiliary services 108 operate as part of a service provider system 100 and comprise one or more software modules executed by one or more electronic devices at one or more data centers and geographic locations,” col. 6, lines 11 – 16; fig. 1 depicts a single gateway service].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Zhu and Kumar available before the effective filing date of the claimed invention, to modify the capability of determining analytics for APIs as disclosed by Zhu to include the capability of automating the migration of web services to a service provider as taught by Kumar, thereby providing a mechanism to enhance system efficiency and applicability by porting and making available services in a serverless or cloud environment  [Kumar col. 1, lines 25 - 29].
10.        As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.        As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
12.        As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
13.        As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.        As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
15.        As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
16.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Kumar in further view of Brown et al. (U.S. Publication 2020/0004730) (Brown hereinafter).
17. 	As per claim 2, Zhu and Kumar teach the method of claim 1.  Zhu and Kumar do not explicitly disclose but Brown discloses wherein the transformation metadata comprises an association between serverless functions and corresponding API schema, a description of a resolver for the API schema, and one or more database connections [“Everything that can be known about an AWS account becomes encoded in a schema, while the algorithms needed to retrieve account data through the SDK client libraries or API become hidden and handled using resolver functions of the GraphQL service. Using the above techniques, a client is able to retrieve dependent resources from a cloud infrastructure API with a single client request,” ¶ 0089; “Resolvers may query databases, other APIs, or data services. This allows resolvers to make use of database clients, network libraries, or any sort of custom data fetching logic,” ¶ 0037; schema maps to metadata].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Zhu, Kumar and Brown available before the effective filing date of the claimed invention, to modify the capability of determining analytics for APIs as disclosed by Zhu and Kumar to include the capability of automated integration of multiple graph data structures as taught by Brown, thereby providing a mechanism to enhance system efficiency by utilizing a standard tool to define and implement schemas  [Brown ¶ 0005].
18.        As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
19.        As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Kumar in further view of Wells et al. (U.S. Patent 11,057,480) (Wells hereinafter).
21. 	As per claim 5, Zhu and Kumar teach the method of claim 4.  Zhu and Kumar do not explicitly disclose but Wells discloses monitoring operation of the plurality of serverless containers of the serverless architecture configuration to detect latencies in one or more of the plurality of serverless containers [“the hosting cloud provider also redundantly deploys relevant serverless functions to the same data centers around the world and implements all networking logic needed. This is beneficial because client-side requests are responded to with as little latency as possible.  But depending on circumstances, there is still some latency in fulfilling client requests despite the strength and flexibility of such automated systems and their inherent scalability. For example, a serverless function that is infrequently used may not be running or may not be ready to run at a given server node. The spinning-up or warming up process can take hundreds of milliseconds, which can add to cumulative latency in responding to client requests that involve the serverless function,” col. 3, line 62 – col. 4, line 9; suggests monitoring and detecting current latencies in containerized environment]; and updating the serverless architecture configuration in view of the latencies in the one or more plurality of serverless containers [“The example cloud device 200 has several ways of mitigating this latency, which means more frequently finding a loaded serverless function, and forcing the code onto the second path, without running an excessive number of instances,” col. 10, lines 19 – 23].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Zhu, Kumar and Wells available before the effective filing date of the claimed invention, to modify the capability of determining analytics for APIs as disclosed by Zhu and Kumar to include the capability of load correction for serverless functions as taught by Wells, thereby providing a mechanism to enhance system efficiency and operability by detecting and mitigating latencies associated with loading and executing serverless functions.
22.        As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.        As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
24.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Kumar in further view of Adams et al. (U.S. Publication 2020/0042297) (Adams hereinafter).
25. 	As per claim 7, Zhu and Kumar teach the method of claim 4.  Zhu and Kumar do not explicitly disclose but Adams discloses wherein the API schema comprises strongly typed API contracts to identify the one or more operations in view of the API schema coverage map [“A new application programming interface (API) may be implemented that moves away from string-based property keys and property selectors to strongly typed runtime classes PropertyKey and PropertySelector which may be property runtime class primitives similar to PropertyType, PropertyValue, etc. Specialized stacks can use these classes to overcome string limitations,” ¶ 0042].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Zhu, Kumar and Adams available before the effective filing date of the claimed invention, to modify the capability of determining analytics for APIs as disclosed by Zhu and Kumar to include the capability of property filtering as taught by Adams, thereby providing a mechanism to enhance system efficiency and operability by reducing the instance of execution errors resulting from data type mismatches  [Adams ¶ 0003].
26.        As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
Claim Rejections - 35 USC § 103
27.	Applicant’s arguments have been carefully considered but are not persuasive.
28.	Applicant argues on page 9 that “Kumar’s virtual computer service scales computing resources (e.g., compute), but the claims require determining an optimized configuration for distributing a reduced number of operations of the plurality of operations of the application to a plurality of serverless containers.  Indeed, the scaling of computing resources will never reduce the number of operations of an application, rather, it only causes the application to perform its operations using less or more computing resources.”  First, it should be noted that the cited portions of Kumar applied to former claim 3 limitations.  The amended portion of claim 1 is different than claim 3 in that the determinations of a reduced number of operations is recited in the amended claims, not “an optimized configuration” that was recited in claim 3.  Second, “operations” are not clearly defined in applicant’s arguments or the amended claim language but appear to comprise “function calls” as indicated in paragraph [0022] of the instant specification.  Third, as is shown above, Kumar does more than scaling of “computing resources.”   At the portions of Kumar cited above addressing the amended claim limitations, code or functions, may be divided for potential separate execution or combined based on system resource limitations, effectively reducing the number operations or function calls.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193